i          i        i                                                                i       i      i




                                 MEMORANDUM OPINION

                                         No. 04-08-00670-CR

                                         George RAMIREZ,
                                             Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 399th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2006-CR-5953
                       Honorable Juanita A. Vasquez-Gardner, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: October 15, 2008

DISMISSED

           On September 24, 2008, this court issued an order stating this appeal would be dismissed

pursuant to Rule 25.2(d) unless an amended trial court certification that shows appellant has the right

of appeal was made part of the appellate record on or before October 24, 2008. See TEX . R. APP . P.

25.2(d), 37.1; see also Daniels v. State, 110 S.W.3d 174, 175-76 (Tex. App.—San Antonio 2003,

order). Appellant’s counsel filed a response in which she states that she has reviewed the record and

“can find no right of appeal for Appellant;” counsel concedes that the appeal must be dismissed. In
                                                                                         04-08-00670-CR

light of the record presented, we agree with appellant’s counsel that Rule 25.2(d) requires this court

to dismiss this appeal. TEX . R. APP . P. 25.2(d). The record does not contain a certification that

shows the defendant has the right of appeal; to the contrary, the trial court certification in the record

states “this criminal case is a plea-bargain case, and the defendant has NO right of appeal.” The

clerk’s record contains a written plea bargain, and the punishment assessed did not exceed the

punishment recommended by the prosecutor and agreed to by the defendant; therefore, the clerk’s

record supports the trial court’s certification that defendant has no right of appeal. See TEX . R. APP .

P. 25.2(a)(2). Accordingly, we dismiss the appeal. See TEX . R. APP . P. 25.2(d).



                                                         PER CURIAM

DO NOT PUBLISH




                                                   -2-